Citation Nr: 0836536	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  98-19 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for memory loss, 
fatigue/loss of energy, insomnia, shortness of breath, 
nausea, nosebleeds, sinus problems, and erectile dysfunction, 
all claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1986 to 
August 1989, and from November 1990 to July 1991 with service 
in Southwest Asia in support of Operation Desert 
Shield/Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision issued in March 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied service 
connection for multiple joint pain, dizziness, hair loss, 
rash, shortness of breath, nausea, erectile dysfunction, 
fatigue, loss of energy, memory loss, blurred vision, sinus 
condition and general anxiety, all as due to an undiagnosed 
illness.  

In his Substantive Appeal, the veteran indicated that he 
wanted a hearing in front of a Veteran's Law Judge to be held 
at the RO (Travel Board hearing). The Board remanded the case 
in December 2001, in order to provide the veteran with his 
requested hearing.  However, in a statement dated on June 18, 
2002, which he presented at the time of his Travel Board 
hearing, the veteran stated that he wished to withdraw his 
request for a hearing, as his claim could stand on the 
testimony he had provided at a hearing in front of a Hearing 
Officer at the RO in October 1999.  This transcript has been 
associated with the record.  The veteran's request for a 
Travel Board hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(e) (2008).  

The Board notes that, in a statement received in December 
2003, the veteran raised claims for service connection for 
post-traumatic stress disorder (PTSD) and blurred vision 
which have not been adjudicated by the RO. These claims are 
referred to the RO for appropriate action.

The issue of entitlement to service connection for nausea, 
due to an undiagnosed illness, is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for memory loss.

2.  Service connection is in effect for fatigue/loss of 
energy.
 
3.  Service connection is in effect for insomnia.

4.  Service connection is in effect for shortness of breath.

5.  The claimed conditions of epistaxis (nosebleeds) and 
sinus problems have been attributed to the clinical diagnosis 
of allergic rhinitis.  There is no competent medical evidence 
showing that allergic rhinitis is related to service.

6.  The veteran's erectile dysfunction is secondary to his 
service-connected generalized anxiety disorder and medication 
taken for this condition.


CONCLUSIONS OF LAW

1.  There being no case or controversy, the veteran's claim 
of service connection for memory loss is dismissed.  
38 U.S.C.A. § 7105 (West 2002).

2.  There being no case or controversy, the veteran's claim 
of service connection for fatigue/loss of energy is 
dismissed.  38 U.S.C.A. § 7105 (West 2002).

3.  There being no case or controversy, the veteran's claim 
of service connection for insomnia is dismissed.  38 U.S.C.A. 
§ 7105 (West 2002).

4.  There being no case or controversy, the veteran's claim 
of service connection for shortness of breath is dismissed.  
38 U.S.C.A. § 7105 (West 2002).

5.  The criteria for grant of service connection for 
epistaxis (nosebleeds), other than due to allergic rhinitis, 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2007).   

6.  The criteria for grant of service connection for sinus 
problems, other than due to allergic rhinitis, are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2007).   

7.  Allergic rhinitis was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).   

8.  Erectile dysfunction is due to the veteran's service-
connected generalized anxiety disorder.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to the enactment of 
the current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

In this case, the duty to notify was satisfied by way of a 
letters sent to the appellant in January 2004, February 2005 
and November 2005 that fully addressed all applicable notice 
elements.  The letters informed the appellant of what 
evidence was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letters were not sent before 
the initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of an April 2008 supplemental statement of 
the case after the notice was provided.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although this 
notice was not provided until February 2006, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA 
treatment records and examination reports, non-VA treatment 
records, and lay statements have been associated with the 
record.  The appellant was afforded VA medical examinations 
in December 2005.  The veteran has submitted a favorable 
decision granting him disability by the Social Security 
Administration (SSA).   These records refer to the veteran's 
disabilities of PTSD, anxiety, depression, cervical disc 
disease and gastroesophageal reflux disease (GERD).  The 
Board notes that these disabilities are not related to the 
issues on appeal.  As such, additional efforts to assist the 
veteran in obtaining any additional SSA records in accordance 
with 38 U.S.C.A. §§ 5103, 5103A would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).   

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2007). Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection. See 38 C.F.R. § 3.303(b) (2007).

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a 'Persian Gulf veteran;' 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2007).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War.   38 C.F.R. § 
3.317(d).  In the present appeal, the veteran's military 
records document that he served in Southwest Asia, from 
December 29, 1990 to May 4, 1991, making him a Persian Gulf 
veteran.

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest. Id.

A qualifying 'chronic disability' includes: (A) an 
undiagnosed illness, (B) the following medically unexplained 
chronic multi symptom illnesses: chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, as well as any 
other illness that the Secretary of VA determines is a 
medically unexplained chronic multi-symptom illness; and (C) 
any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

Service Connection for Memory Loss, Fatigue/Loss of Energy, 
Insomnia and Difficulty Breathing (claimed as shortness of 
breath)

In a May 2004 rating decision, issued in July 2004, the RO 
granted service connection for depression, anxiety disorder 
with somatization features, to include memory loss, 
fatigue/loss of energy, insomnia and difficulty breathing 
(claimed as shortness of breath).  The RO indicated that the 
decision resulted in a full allowance of the benefits for 
memory loss, fatigue/loss of energy, insomnia and difficulty 
breathing (claimed as shortness of breath).  As such, the 
veteran's claim of entitlement to service connection for 
these conditions is thus moot as the benefit sought on appeal 
is already in effect.  See Baughman v. Derwinski, 1 Vet. 
App. 563, 566 (1991).  

Service connection - epistaxis (nosebleeds), sinus problems 
and the diagnosed condition of allergic rhinitis

The veteran contends that he had epistaxis (nosebleeds) and 
sinus problems due to an undiagnosed illness.  At his RO 
hearing, he asserted that he had sinus problems and 
nosebleeds and was given Flonase while in service in the Gulf 
War.  

Service treatment records do not show treatment for sinus 
problems or nosebleeds in service.  An addendum to the 
veteran's June 1991 separation Report of Medical History 
reflects that the veteran reported that he had nose bleeds 
due to sinus problems.  A November 1996 National Guard 
treatment record shows that the veteran was treated for 
allergic rhinitis.  

A February 1998 VA examination report shows that the veteran 
reported that he had nosebleeds that had been present for 
three years, when weather was dry or hot, and that they 
occurred about once every six months.  He also described 
congestion of the right nostril which was worse during pollen 
season.  He had occasional rhinorrhea which was worse during 
pollen season.  The diagnosis was allergic rhinitis and 
occasional epistaxis of uncertain etiology.  

A February 2004 VA x-ray revealed that his frontal sinuses 
appeared to be hypoplastic, but that the x-ray was otherwise 
unremarkable.  A March 2004 VA examination showed that the 
veteran reported that he had nosebleeds which would come on 
suddenly with no warning.  He had no history of hypertension 
or smoking, and had no treatment such as cauterization.  The 
examiner noted that he had been given Flonase which causes 
nosebleeds.  The diagnosis was seasonal allergic rhinitis 
with no sinusitis found on x-ray.

A December 2005 VA examination showed that the veteran had 
congestion, post nasal drip, a slight cough and occasional 
pressure over his sinuses.  He reported bouts of epistaxis at 
least twice a year from his right nare.  He also reported  
retroorbital headaches occurring on a daily basis that last 
for two to three hours, and problems breathing through his 
nose.  He denied any discharge and a history of sinusitis.  
The assessment was allergic rhinitis, sinusitis and epistaxis 
of unknown etiology.  The examiner noted that there were 
minimal records in the veteran's claims file to support 
ongoing problems with his sinuses.  He noted that a computed 
tomography (CT) scan of his sinuses revealed the absence of 
frontal sinuses but that the study was otherwise normal.  
Upon examination, there was no evidence of recent epistaxis.  
The examiner was unable to link the veteran's allergic 
rhinitis/sinus problems with associated epistaxis as related 
to his previous military service.  The examiner opined that, 
therefore, it was not at least as likely as not that the 
veteran's allergic rhinitis/sinus problems with epistaxis are 
related to his previous military service.  In a September 
2006, addendum the examiner noted that nosebleeds were 
secondary to allergic rhinitis, and that he could still not 
able to find any link to service.

Thus, evidence shows that the veteran's complaints of a sinus 
problem and epistaxis are related by competent medical 
evidence to a diagnosis of allergic rhinitis.  Since 
competent medical evidence shows that the veteran's sinus and 
epistaxis are related to a diagnosed disability, the 
provisions for a presumptive disability, under 38 C.F.R. § 
3.317, as due to a qualifying chronic disability have not 
been met.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§ 1110 is nevertheless warranted.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994). 

On the question of direct service connection, the Board 
observes that service treatment records did not reflect 
treatment for allergic rhinitis while in service.  While the 
veteran reported sinus problems and nose bleeds on his 
separation report, there was no evidence of treatment for or 
diagnosis of allergic rhinitis.  The examiners who have 
treated the veteran for his sinus problems and diagnosed 
allergic rhinitis have not linked this to his time in 
service.  In fact, the December 2005 examiner was unable to 
link the veteran's allergic rhinitis/sinus problems with 
associated epistaxis to his previous military service and 
opined that it was not at least as likely as not that the 
veteran's allergic rhinitis/sinus problems with epistaxis 
were related to his previous military service.  As such, 
service connection on a direct basis for allergic rhinitis is 
denied.  38 C.F.R. § 3.303.

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection - erectile disfunction

The veteran contends that his erectile disfunction is due to 
an undiagnosed illness as a result of his time in the Gulf 
War.  Service treatment records do not show any treatment for 
or diagnosis of erectile dysfunction.  

A June 1996 letter reflects that the veteran was seen in 
October 1995 for treatment for erectile dysfunction and was 
given medication.  His February 1998 examination shows that 
the veteran had difficulty obtaining an erection and had pain 
on ejaculation.

An April 2004 VA examination reflecrs that the veteran had no 
trauma or surgery to his penis, testicles or vasectomy and 
that he had no diabetes, adrenal or thyroid problems.  He 
reported bilateral testicular pain.  Upon examination, his 
penis was normal and had no loss of penile sensation.  The 
examiner diagnosed left epididymis with a left reactive 
hydrocele with pain and extreme tenderness and erectile 
dysfunction with premature painful ejaculation

A March 2004 VA x-ray revealed a small amount of left 
reactive hydrocele surrounding the left epididymis and normal 
testicles bilaterally.  Private medical records in August 
2004 show a diagnosis of erectile dysfunction and 
epididymitis. 

A September 2004 VA medical record showed a hydrocele in his 
left testicle with minimal swelling and mild-moderate 
tenderness to palpation, and mild tenderness in his right 
testicle.

A December 2005 VA examination showed the assessment of 
erectile dysfunction with associated premature ejaculation 
and episodic pain with climax. The examiner noted that the 
veteran did not have any documented evaluation of his 
erectile dysfunction, premature ejaculation and pain during 
climax while he was in the military.  Based on his lab work, 
there was no evidence of metabolic problems which would 
contribute to his symptoms.  The examiner noted that the 
veteran was on multiple antidepressants, one anti-anxiety and 
on sleep medication which can contribute to erectile 
dysfunction.  The examiner was not able to link the veteran's 
claim of premature ejaculation and pain with climax as 
related to his previous military service.  The examiner 
concluded that it was not at least as likely as not that the 
veteran's erectile dysfunction, premature ejaculation and 
pain with climax as related to his previous military service.  
However, the examiner concluded that it was at least as 
likely as not that the veteran's current psychiatric 
medication regiment, for service-connected generalized 
anxiety disorder, was likely contributing to his erectile 
dysfunction.  All of the anxiety medications have side-
effects of decreased libido and possible erectile 
dysfunction.  

A February 2006 VA urology note shows that the examiner noted 
that a March 2004 ultrasound showed small hydroceles and 
varicoceles bilaterally.  The veteran denied dysuria, 
frequency, hematuria, and had no history of tones.  He did 
have occasional urgency.  The assessment was chronic scrotal 
pain of unknown etiology.  

Thus, evidence shows that the veteran's erectile dysfunction 
is due to the treatment for a diagnosed disorder, his 
depression and anxiety disorder.  Since competent medical 
evidence shows that the veteran's erectile dysfunction is 
related to a diagnosed disability, the provisions for a 
presumptive disability, under 38 C.F.R. 
§ 3.317, as due to a qualifying chronic disability have not 
been met.

However, under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

In this case, the Board finds that the December 2005 VA 
opinion supports service connection for erectile dysfunction 
as secondary to his service-connected depression and anxiety 
disorder.  Service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists 
that was either proximately caused by or proximately 
aggravated by a service-connected disability.  Allen, supra.  
In this case, the veteran has a current diagnosis of erectile 
dysfunction and competent medical evidence providing a link 
between this disorder and the medication needed to treat his 
service-connected depression and anxiety.  As such, service 
connection is warranted for erectile dysfunction.


ORDER

The claim of entitlement to service connection for memory 
loss is dismissed.

The claim of entitlement to service connection for fatigue/ 
loss of energy is dismissed.

The claim of entitlement to service connection for insomnia 
is dismissed.

The claim of entitlement to service connection for shortness 
of breath is dismissed.

Service connection for sinus problems, other than due to 
allergic rhinitis, is denied.

Service connection for epistaxis (nosebleeds), other than due 
to allergic rhinitis, is denied.

Service connection for allergic rhinitis is denied.

Service connection for erectile dysfunction is granted.




REMAND

The veteran contends that he has nausea as a result of an 
undiagnosed illness.  

Service treatment records do not reflect treatment for 
nausea.  A September 1997 private medical record reflects 
that the veteran had dysphagia and chest fullness after 
eating.  The examiner questioned irritable bowel syndrome, 
GERD and esophageal spasm.  A November 2003 VA medical 
records reflects that the veteran has GERD.  

In the November 2005 remand, the Board instructed the AOJ to 
provide the veteran with an examination to determine if the 
veteran's nausea is part of his anxiety disorder.  In a 
September 2006 addendum to the psychiatric examination, the 
examiner opined that nausea is not a result or a part of the 
veteran's anxiety disorder, but that it may be related to the 
veteran's pain medications.

Upon remand, the veteran should be afforded a 
gastrointestinal examination to determine whether his nausea 
is attributable to a diagnosed disorder, such as GERD, or to 
pain medications he takes for non-service-connected 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
the veteran to be afforded a 
gastrointestinal examination, by an 
appropriate specialist, to ascertain 
whether the veteran's nausea is caused by 
a diagnosed disorder, to include 
medication taken to treat a diagnosed 
disorder.  If his nausea is caused by a 
diagnosed disorder or its treatment, the 
examiner should provide an opinion as to 
the etiology of the disorder(s).  All 
indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file, this remand 
and treatment records must be made 
available to the examiners for review of 
the pertinent evidence in connection with 
the examinations, and the report should 
so indicate.  

The gastrointestinal examiner should 
offer an opinion as to whether the 
veteran's nausea is due to a diagnosed 
disorder or medication taken to treat a 
diagnosed disorder and, if so, (1) 
whether it is at least as likely as not 
(50 percent or more probability) that his 
diagnosed disorder was incurred in or 
aggravated by the veteran's active duty.

The examiner must reconcile any 
contradictory evidence in the claims file 
regarding the etiology of the veteran's 
nausea.  If the etiology of the nausea is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinions expressed.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.
 
2.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for the examination without good cause 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2007).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


